PULL TEXT.
SAYRE, PJ.
The judgment of the trial court will be reversed for the following reason: The affidavit is defective in that after stating the furnishing by giving intoxicating liquor it states that the_ intoxicating liquor, instead of being wine, whiskey or some other named in the statute, was “1 Quart Jar and 1 quart bottle.” Now there is no such intoxicating liquor as “1 Quart Jar and 1 quart bottle” and the affidavit, therefore, does not state a violation of the statute.
It is not necessary to, go into any other question in the case, but the record discloses more evidence elicited by questions that were leading and adapted to bring out the answers desired by the propounder, without any mental operation of the witness, to a degree exceeding any record we have ever examined.
The judgment will be reversed and the defendant (plaintiff in error) discharged.
(Middleton and Mauek, JJ., concur.)